internal_revenue_service number release date index number ------------------------------- --------------------- ---------------------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number ------------------- refer reply to cc corp plr-139276-05 date date legend company date date date date date state a b c d manager ---------------------------------------------- ---------------------- ------------------------- ------------------- ------------------- ------------------- ------------- ------ ------ ---- -- ------------------------------------------------ -------------------------- small investor fund ---------------------------------------------------------------------- large investor fund ---------------------------------------- ---------------------------------------------- ----------------------------- ----------------------------------- ---------------------------------------------- plr-139276-05 ---------------------------------------------------------------------- foreign investor fund ------------------------------------------------------------------------- general_partner ---------------------------------------------------------------------- individual ----------------------------------------------------------------------- country dear ------------------ sec_382 of the internal_revenue_code code submissions dated august september and date supplement the original letter the relevant information in the letter and supplements is summarized below consolidated_return company is a loss_corporation the stock of company is widely held and publicly traded on an over-the-counter market using what are known as pink sheets this letter responds to your letter dated date requesting rulings under company is the common parent of an affiliated_group_of_corporations filing a ---------------------- on date more than three years ago company and subsidiaries filed voluntary bankruptcy petitions in the united_states bankruptcy court for the district of state bankruptcy court on date while company was a loss_corporation company filed a motion with the bankruptcy court requesting the bankruptcy court to impose trading restrictions on company stock the restrictions were intended to give company the ability to prevent an ownership_change by limiting owner shifts in company stock the bankruptcy court imposed the requested restrictions by interim order effective date and by final order effective date the restrictions relate to acquisitions or dispositions of company stock involving any person restricted owner that owns or comes to own at least a percent greater than but less than percent of company stock ownership for this purpose takes into account the constructive_ownership rules of sec_382 and the regulations thereunder under the interim and final orders any person that is or becomes a restricted owner is required to notify company of the person’s status as such also any person intending to acquire company stock is required to notify company if the proposed acquisition purported acquisition would either i cause any person to become a restricted owner or ii increase the percentage of stock owned by any plr-139276-05 restricted owner in addition any person intending to dispose_of company stock is required to notify company if the proposed disposition purported disposition would either i cause any person to cease to be a restricted owner or ii decrease the percentage of stock owned by any restricted owner within a specified time of receiving notice of a purported acquisition or disposition purported transaction company may object to the transaction if company objects in accordance with the order any purported transaction is not effective unless approved by an order of the bankruptcy court shortly before date three private investment funds under common management funds began to acquire company stock the funds informed company that as of date while the interim order was in effect the funds owned in the aggregate b percent greater than percent of company stock the funds also informed company that each fund individually owned less than a percent of company stock taking into account the constructive_ownership rules of sec_382 and the regulations thereunder company was concerned that the funds together might be an entity under sec_1_382-3 if the funds together were an entity the acquisitions of company stock would result in an owner shift under sec_382 and sec_1_382-2t in addition if the funds together were an entity one or more of the acquisitions would be purported acquisitions thus company considered objecting to the acquisitions as in violation of the interim order ultimately company agreed that if the funds together were not an entity company would not object to the acquisitions the funds consist of small investor fund small large investor fund large and foreign investor fund foreign small and large are state limited_partnerships and foreign is a country corporation general_partner is the general_partner of small and large and the sponsor of foreign general_partner owns a c-percent interest in each fund’s net profits general_partner is owned by individual and persons or entities affiliated with individual such as family members trusts for the benefit of family members and the like individual and affiliates own limited_partnership interests in the funds equal to approximately d percent less than percent of the total capital interests in the funds manager is an llc that serves as manager and investment_advisor of the funds individual and affiliates own manager each fund is organized to attract specific types of investors no fund shares an investor with any other fund the funds qualify for exemption from registration under the investment_company act of each fund’s specific exemption depends on the type of investor it attracts each fund has the same investment objectives thus in virtually every case manager decides to invest each fund’s assets in the same stock or security moreover plr-139276-05 manager invests the same percentage of each fund’s total assets in that stock or security that is manager invests based on the percentage of each fund’s assets to be invested in a particular issuer’s stock or security manager does not invest based on the percentage of an issuer’s stock or security to be acquired by one or more of the funds manager acts in accordance with its fiduciary duty to the funds however even in the absence of a fiduciary duty manager would use this investment approach because each fund has the same investment objectives in addition to serving as investment_advisor to the funds manager also serves as investment_advisor to other private investment funds the investment objectives of these other funds differ from that of the funds thus for example none of these other funds owns company stock the funds represent as follows a the funds i ii iii ii iii did not acquire any company stock for the purpose of the funds' accumulating ownership of any particular minimum percentage of the total outstanding_stock of company have not acquired equity interests in any other issuer for the purpose of the funds' accumulating ownership of any particular minimum percentage of the equity interests of that issuer and have not indicated to investors in the funds that the funds would acquire equity interests in any issuer for the purpose of the funds' accumulating ownership of any particular minimum percentage of the equity interests of any issuer b the funds i did not acquire any company stock for the purpose of changing or influencing the control of company have not acquired equity interests in any other issuer for the purpose of changing or influencing the control of that issuer and have not indicated to investors in the funds that the funds would acquire equity interests in any issuer for the purpose of changing or influencing the control of any issuer in the event of a purported transaction company may seek to compel certain actions related to company stock acquired or disposed of in the purported transaction prohibited company stock as described in i through iii below plr-139276-05 i within business days of learning of a purported transaction company will notify the bankruptcy court and the person engaging in the purported transaction that the transaction is in violation of the order ii in the event a person purported transferee acquires prohibited company stock in a purported acquisition i ii within business days of learning of the purported acquisition company will demand that the purported transferee sell the prohibited company stock in an arm’s length transaction using the pink sheets if possible if the purported transferee does not sell the prohibited company stock within days of the demand company will institute legal proceedings to compel the sale if the amount_realized by the purported transferee on the sale reduced by related costs net_proceeds exceeds the purported transferee’s basis in the prohibited company stock then a after selling the prohibited company stock the purported transferee will promptly donate the net_proceeds from the sale minus its basis in the prohibited company stock together with any distributions received on the prohibited company stock while the order is in effect to one or more organizations described in sec_501 if the purported transferee received the prohibited company stock by gift or inheritance its basis for this purpose shall be the fair_market_value of the prohibited company stock at the time received b the purported transferee will promptly notify the bankruptcy court and company in a certificate signed by a person authorized by the purported transferee of the number of shares of prohibited company stock sold the date of each sale the price at which each share was sold the related costs of each sale the basis of each share sold the date on which each share was acquired the gain recognized on each sale the amounts received as distributions while the order is in effect the fair_market_value of the share at the time received if received by gift or inheritance and the sec_501 organizations to which net_proceeds minus basis together with distributions were donated iii if the net_proceeds from the sale do not exceed the purported transferee’s basis in the prohibited company stock then plr-139276-05 a after selling the prohibited company stock the purported transferee will promptly donate any distributions received on the prohibited company stock while the order is in effect minus costs related to the sale to one or more organizations described in sec_501 if the purported transferee received the prohibited company stock by gift or inheritance its basis for this purpose shall be the fair_market_value of the prohibited company stock at the time received b the purported transferee will promptly notify the bankruptcy court and company in a certificate signed by a person authorized by the purported transferee of the number of shares of prohibited company stock sold the date of each sale the price at which each share is sold the related costs of each sale the basis of each share sold the date on which each share was acquired the loss if any recognized on each sale the amounts received as distributions while the order is in effect the fair_market_value of the share at the time received if received by gift or inheritance and the sec_501 organizations to which distribution minus costs related to the sale were donated iii in the event a person purported transferor disposes of prohibited company stock in a purported disposition including a disposition by a prohibited transferee selling restricted company stock before demand by company and any other purported disposition i ii if the net_proceeds from the purported disposition exceed the purported transferor’s basis in the prohibited company stock upon receiving notice from company the purported transferor will promptly donate the net_proceeds from the sale minus its basis in the prohibited company stock together with any distributions received on the prohibited company stock while the order is in effect to one or more organizations described in sec_501 and will promptly notify the bankruptcy court and company as provided in ii ii b above if the net_proceeds from the purported disposition do not exceed the purported transferor’s basis in the prohibited company stock upon receiving notice from company the purported transferor will promptly donate any distributions received on the prohibited company stock while the order is in effect minus costs related to the sale to one or more organizations described in sec_501 and will promptly notify the bankruptcy court and company as provided in ii iii b above plr-139276-05 based on the foregoing we rule as follows the funds together are not an entity within the meaning of sec_1_382-3 provided that i the purported transferee or transferor complies with the procedures described in i through iii above or ii company complies with the prompt enforcement requirements described in i through iii above and is continuing to seek enforcement against a purported transferee or transferor at the end of a taxable_year of company the person acquiring prohibited company stock in the purported transaction will not be treated as having acquired ownership of that stock for purposes of sec_382 and the regulations thereunder should a court or other adjudicative body issue a final order declaring the restrictions in the bankruptcy court’s interim or final orders unenforceable ab initio then for purposes of sec_382 and the regulations thereunder ownership of prohibited company stock will be treated as having been acquired by a person in a purported transaction on the date actually acquired the ruling contained in this letter is based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for any relevant taxable_year plr-139276-05 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely martin huck assistant chief branch office of the associate chief_counsel corporate
